EXHIBIT 10.1



INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of September 15, 2009
("Execution Date") is entered into by and between MMR Information Systems, Inc.,
a Delaware corporation (the "Company"), and Dutchess Equity Fund, LP, a Delaware
Limited Partnership (the "Investor").

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Eight Million dollars
($8,000,000) to purchase the Company's Common Stock, $0.001 par value per share
(the "Common Stock");

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

SECTION 1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

"1933 Act" shall have the meaning set forth in the second recital of this
Agreement.

"1934 Act" shall mean the Securities Exchange Act of 1934, as it may be amended
from time to time.

1

--------------------------------------------------------------------------------



"Affiliate" shall mean, with respect to any person or entity, another person or
entity that, directly or indirectly, (I) has a 5% or more equity interest in
that person or entity, (II) has 5% or more common ownership with that person or
entity, (III) controls that person or entity, or (IV) is under common control
with that person or entity.

"Agreement" shall have the meaning specified in the preamble.

"Best Bid" shall mean the highest posted bid price of the Common Stock at any
given time.